Exhibit 10.1

FIRST SUPPLEMENTAL INDENTURE

THIS FIRST SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”), dated as of
March 23, 2009, among Endo Pharmaceuticals Solutions Inc. (formerly known as
Indevus Pharmaceuticals, Inc.), a Delaware corporation (the “Company”), Endo
Pharmaceuticals Holdings Inc., a Delaware corporation (the “Parent”), and The
Bank of New York Mellon Trust Company, N.A. (formerly known as The Bank of New
York Trust Company, N.A.), as trustee (the “Trustee”).

WHEREAS, the Company and the Trustee are parties to an Indenture, dated as of
August 6, 2007 (the “Indenture”), pursuant to which the Company issued its 6.25%
Convertible Senior Notes due 2009 (the “Notes”);

WHEREAS, on January 5, 2009, the Company entered into an Agreement and Plan of
Merger (as amended, the “Merger Agreement”) with Parent and BTB Purchaser Inc.,
a Delaware corporation (the “Merger Sub”), and a wholly-owned subsidiary of the
Parent, pursuant to which, among other things, Merger Sub will merge with and
into the Company, with the Company continuing as the surviving corporation (the
“Merger”);

WHEREAS, Section 5.1 of the Indenture provides that the Company shall not merge
or enter into certain other transactions unless certain requirements specified
therein are satisfied;

WHEREAS, Section 9.4 of the Indenture provides that if a merger or certain other
transactions involving the Company occur, as a result of which holders of common
stock of the Company, par value $0.001 per share (the “Common Stock”), shall be
entitled to receive stock, other securities, or other property or assets
(including cash) with respect to or in exchange for such Common Stock, then as
of the effective time of such transaction, the Company or the successor or
purchasing corporation, as the case may be, shall execute with the Trustee a
supplemental indenture providing that the Notes shall be convertible into the
kind and amount of shares of stock and other securities or property or assets
(including cash) which such holder of a Note would have been entitled to receive
upon such merger or certain other transactions had such Notes been converted
into Common Stock immediately prior to such merger or other transactions
assuming such holder of Common Stock did not exercise its rights of election, if
any, as to the kind or amount of securities, cash or other property receivable
upon such merger or other transactions;

WHEREAS, as a result of the Merger, a holder of one share of Common Stock is
entitled to receive (i) cash in the amount of $4.50, net to the seller, without
interest and (ii) the contractual right, (a) subject to the terms of that
certain Octreotide Contingent Cash Consideration Agreement, dated as of
February 23, 2009 (the “Octreotide Contingent Cash Consideration Agreement”), by
and between the Parent and American Stock Transfer & Trust Company (the “Paying
Agent”), to receive $1.00 in cash, without interest, in the case that the
Approval Milestone Date (as defined in the Octreotide Contingent Cash
Consideration Agreement) occurs on or before February 23, 2013,



--------------------------------------------------------------------------------

(b) subject to the terms of that certain Nebido Contingent Cash Consideration
Agreement, dated as of February 23, 2009 (the “Nebido Contingent Cash
Consideration Agreement”), by and between the Parent and the Paying Agent, to
receive $2.00 in cash, without interest, in the case that the Approval With
Label Milestone Date (as defined in the Nebido Contingent Cash Consideration
Agreement) occurs on or before February 23, 2012, (c) subject to the terms of
the Nebido Contingent Cash Consideration Agreement, to receive $1.00 in cash,
without interest, in the case that the Approval Without Label Milestone Date (as
defined in the Nebido Contingent Cash Consideration Agreement) occurs on or
before February 23, 2012, and (d) subject to the terms of the Nebido Contingent
Cash Consideration Agreement, to receive $1.00 in cash, without interest, in the
case that the Net Sales Milestone Date (as defined in the Nebido Contingent Cash
Consideration Agreement) occurs;

WHEREAS, Section 8.1(c) of the Indenture provides that the Indenture may be
modified or amended by the Company and the Trustee, without the consent of any
holder of the Notes, to provide for conversion rights of holders of Notes if any
reclassification or change of the Common Stock or any consolidation, merger or
sale of all or substantially all of the Company’s assets occurs;

WHEREAS, the execution and delivery of this instrument has been duly authorized
and all conditions and requirements necessary to make this instrument a valid
and binding agreement have been duly performed and complied with; and

WHEREAS, this Supplemental Indenture is being executed and delivered
concurrently with the effectiveness of the Merger.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all holders of Notes, as follows:

ARTICLE 1

EFFECT OF MERGER

(a) In accordance with Section 9.4 of the Indenture, as of the Effective Time
(as defined in the Merger Agreement) of the Merger, each $1,000 aggregate
principal amount of Notes surrendered for conversion in accordance with Article
IX of the Indenture, subject to adjustment on the same terms as provided in
Article IX of the Indenture, will be convertible into:

(i) an amount in cash equal to the product of (x) $4.50 and (y) a number equal
to 1,000 divided by the Conversion Price immediately prior to the Effective Time
(the “Conversion Rate”),

 

2



--------------------------------------------------------------------------------

(ii) the contractual right, subject to the terms of the Octreotide Cash
Consideration Agreement, to receive an amount in cash equal to the product of
(x) $1.00 and (y) the Conversion Rate, in the case that the Approval Milestone
Date (as defined in the Octreotide Cash Consideration Agreement) occurs on or
before February 23, 2013,

(iii) the contractual right, subject to the terms of the Nebido Contingent Cash
Consideration Agreement, to receive an amount in cash equal to the product of
(x) $2.00 and (y) the Conversion Rate, in the case that the Approval With Label
Milestone Date (as defined in the Nebido Contingent Cash Consideration
Agreement) occurs on or before February 23, 2012,

(iv) the contractual right, subject to the terms of the Nebido Contingent Cash
Consideration Agreement, to receive an amount in cash equal to the product of
(x) $1.00 and (y) the Conversion Rate, in the case that the Approval Without
Label Milestone Date (as defined in the Nebido Contingent Cash Consideration
Agreement) occurs on or before February 23, 2012, and

(v) the contractual right, subject to the terms of the Nebido Contingent Cash
Consideration Agreement, to receive an amount in cash equal to the product of
(x) $1.00 and (y) the Conversion Rate, in the case that the Net Sales Milestone
Date (as defined in the Nebido Contingent Cash Consideration Agreement) occurs.

ARTICLE 2

MISCELLANEOUS

Section 2.01 Capitalized terms used herein and not defined herein have the
meanings ascribed to such terms in the Indenture, unless otherwise specified.

Section 2.02 This Supplemental Indenture shall become effective as of the date
hereof at such time as executed counterparts of this Supplemental Indenture have
been delivered by each party hereto to the other party thereto.

Section 2.03 On the date hereof, the Indenture shall be supplemented and amended
in accordance herewith, and this Supplemental Indenture shall form part of the
Indenture for all purposes, and the holder of every Note heretofore or hereafter
authenticated and delivered under the Indenture shall be bound thereby. The
Trustee accepts the trusts created by the Indenture, as amended and supplemented
by this Supplemental Indenture, and agrees to perform the same upon the terms
and conditions of the Indenture, as amended and supplemented by this
Supplemental Indenture.

 

3



--------------------------------------------------------------------------------

Section 2.04 This Supplemental Indenture shall be deemed to be incorporated in,
and made a part of, the Indenture. The Indenture, as amended and supplemented by
this Supplemental Indenture, shall be read, taken and construed as one and the
same instrument and all provisions in the Indenture and the Notes shall remain
in full force and effect in accordance with the terms thereof and as amended and
supplemented by this Supplemental Indenture.

Section 2.05 In case any one or more of the provisions contained in this
Supplemental Indenture shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Supplemental Indenture, but this
Supplemental Indenture shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

Section 2.06 The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

Section 2.07 The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity and sufficiency of this Supplemental Indenture or
for or in respect of the recitals contained herein, all of which are made solely
by the Company.

Section 2.08 In entering into this Supplemental Indenture, the Trustee shall be
entitled to the benefit of every provision of the Indenture and the Notes
relating to the conduct or affecting the liability of or affording protection to
the Trustee, whether or not elsewhere herein so provided.

Section 2.09 All covenants and agreements in this Supplemental Indenture by the
Company and the Trustee shall bind their respective successors and assigns.
Nothing in this Supplemental Indenture, express or implied, shall give to any
person, other than the parties hereto and their successors under the Indenture
and the holders of the Notes, any benefit of any legal or equitable right,
remedy or claim under the Indenture.

Section 2.10 This Supplemental Indenture shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.

 

ENDO PHARMACEUTICALS SOLUTIONS INC. (FORMERLY KNOWN AS INDEVUS PHARMACEUTICALS,
INC.) By:  

/S/  CAROLINE B. MANOGUE

Name:   Caroline B. Manogue Title:   Secretary ENDO PHARMACEUTICALS HOLDINGS
INC. By:  

/S/  CAROLINE B. MANOGUE

Name:   Caroline B. Manogue Title:   Executive Vice President, Chief Legal
Officer and Secretary THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as
Trustee By:  

/S/  VANETA BERNARD

Name:   Vaneta Bernard Title:   Vice President

[Signature Page for First Supplemental Indenture]